     Case 1:21-cv-00049-SAV Document 22-1       Filed 06/15/21   Page 1 of 36




           UNITED STATES COURT OF INTERNATIONAL TRADE

Before: The Honorable Stephen A. Vaden, Judge

                                                   )
SAHA THAI STEEL PIPE PUBLIC                        )
COMPANY LIMITED,                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
                 v.                                )
                                                   )        Court No. 21-00049
UNITED STATES,                                     )
                                                   )
                 Defendant,                        )
                                                   )
WHEATLAND TUBE,                                    )
                                                   )
                 Defendant-Intervenor.             )
                                                   )




       PLAINTIFF SAHA THAI’S BRIEF IN SUPPORT OF ITS MOTION
              FOR JUDGMENT ON THE AGENCY RECORD




                                         Daniel L. Porter
                                         James P. Durling
                                         James C. Beaty
                                         Ana Amador

                                         Curtis, Mallet-Prevost, Colt & Mosle LLP
                                         1717 Pennsylvania Avenue, NW
                                         Washington, DC, 20006

June 15, 2021
         Case 1:21-cv-00049-SAV Document 22-1                             Filed 06/15/21           Page 2 of 36




                                            TABLE OF CONTENTS


INTRODUCTION AND SUMMARY OF ARGUMENT.............................................. 1

STATEMENT OF FACTS ............................................................................................... 8

ARGUMENT ................................................................................................................... 14

I.       WHEN COMMERCE DOES NOT USE A RESPONDENT’S OWN
         INFORMATION, SPECIFIC STATUTORY PROVISIONS GOVERN THE
         POSSIBLE APPLICATION OF ADVERSE FACTS AVAILABLE .............. 14

II.      COMMERCE’S AD REVIEW DETERMINATION IS UNLAWFUL
         BECAUSE COMMERCE DID NOT COMPLY WITH THE STATUTORY
         REQUIREMENTS ............................................................................................... 18

         A.        Commerce’s Conclusion That Saha Thai’s U.S. Sales Of Dual-Certified
                   Pipe Were Necessary For The AD Margin Calculation Was
                   Unreasonable Because It Was Directly Contrary To Commerce’s
                   Regulation and Commerce’s Conclusion That Its Scope Decision Did
                   Not Apply To The Instant AD Review .................................................... 19

                   1.        Antidumping review determination are limited to imports of
                             subject merchandise made during the review period ................. 19

                   2.        Commerce’s conclusion that Saha Thai’s sales of dual-certified
                             pipe were necessary for the AD margin calculation is directly
                             contrary to Commerce’s conclusion that its scope decision did
                             not apply to import entries made during the review period ...... 21

         B.        Even If Commerce Could Permissibly Conclude That Sales Of Dual-
                   Certified Pipe Were Necessary, Commerce Never Informed Saha Thai
                   Of The Need For This Information and Commerce Thus Failed To
                   Comply With 19 U.S.C. §1677m(d) ......................................................... 24

III.     COMMERCE’S RELIANCE ON THE CBP EAPA REPORT WAS
         UNREASONABLE AND THEREFORE UNLAWFUL .................................. 29

CONCLUSION ................................................................................................................ 31



                                                             -i-
          Case 1:21-cv-00049-SAV Document 22-1                                  Filed 06/15/21            Page 3 of 36




                                             TABLE OF AUTHORITIES

Cases
Clearon Corp. v. United States,
   359 F. Supp. 3d 1344 (Ct. Int’l Trade 2019) ................................................................. 16
Hyundai Heavy Indus. Co. v. Hyosung Corp. & Iljin Elec. Co.,
   485 F. Supp. 3d 1380 (Ct. Int’l Trade 2020) ................................................................. 17
Jindal Poly Films Ltd. of India v. United States,
   365 F. Supp. 3d 1379 (Ct. Int’l Trade, 2019) .......................................................... 17, 18
Shelter Forest Int'l Acquisition, Inc. v. United States,
   497 F. Supp. 3d 1388 (Ct. Int’l Trade 2021) ................................................................. 17
Sunpreme Inc. v. United States,
   946 F.3d 1300 (Fed. Cir. 2020) ..................................................................................... 22
Tai-Ao Aluminum (Taishan) Co. v. United States,
   983 F.3d 487 (Fed. Cir. 2020) ....................................................................................... 22
United Steel & Fasteners, Inc. v. United States,
   203 F. Supp. 3d 1235 (Ct. Int’l Trade 2017) ................................................................. 22
Statutes
19 U.S.C. §1675 .......................................................................................................... 14, 20
19 U.S.C. §1677e ........................................................................................................ passim
19 U.S.C. §1677m ...................................................................................................... passim
Regulations
19 C.F.R. §351.212 ............................................................................................................ 20
19 C.F.R. §351.213 ............................................................................................................ 20
19 C.F.R. §351.225 ............................................................................................................ 22
Administrative Determinations
Antidumping Duty Order; Circular Welded Carbon Steel Pipes and Tubes From
  Thailand, 51 Fed. Reg. 8,341 (March 11, 1986) ............................................................. 1
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan,
  Thailand, and Turkey, USITC Pub. 4333 at 8 (June 2012) (Third Review) ................. 10
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan,
  Thailand, and Turkey, USITC Pub. 4754 at I-14-16 (Jan. 2018) (Fourth Review) ..... 10
Certain Steel Threaded Rod From the People’s Republic of China: Final Results of
  Antidumping Duty Administrative Review; 2015-2016, 82 Fed. Reg. 51,611 (Nov. 7,
  2017) .............................................................................................................................. 21
Certain Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of
  Antidumping Duty Administrative Review, 65 Fed. Reg. 60,910 (Oct. 13, 2000) .......... 3
Certain Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of
  Antidumping Duty Administrative Review, 66 Fed. Reg. 53,388 (Oct. 22, 2001) .......... 3
Certain Welded Carbon Steel Pipes and Tubes from Thailand: Final Results of
  Antidumping Duty Administrative Review, 69 Fed. Reg. 61,649 (Oct. 20, 2004) .......... 3




                                                                 - ii -
          Case 1:21-cv-00049-SAV Document 22-1                                   Filed 06/15/21             Page 4 of 36




Circular Welded Carbon Steel Pipes and Tubes From Thailand: Amended Final Results
   of Antidumping Duty Administrative Review; 2015-2016, 83 Fed. Reg. 18,001 (Apr.
   25, 2018) .......................................................................................................................... 3
Circular Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of
   Antidumping Duty Administrative Review and Final Determination of No Shipments,
   In Part; 2018-2019, 86 Fed. Reg. 7,259 (Jan. 27, 2021) ............................................. 1, 6
Circular Welded Carbon Steel Pipes and Tubes from Thailand: Final Results of
   Antidumping Duty Administrative Review, 73 Fed. Reg. 61,019 (Oct. 15, 2008) .......... 3
Circular Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of
   Antidumping Duty Administrative Review, 75 Fed. Reg. 64,696 (Oct. 20, 2010) .......... 3
Circular Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of
   Antidumping Duty Administrative Review, 77 Fed. Reg. 61,738 (Oct. 11, 2012) .......... 3
Circular Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of
   Antidumping Duty Administrative Review; 2011-2012, 78 Fed. Reg. 65,272 (Oct. 31,
   2013) ................................................................................................................................ 3
Circular Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of
   Antidumping Duty Administrative Review; 2012-2013, 79 Fed. Reg. 64,170 (Oct. 28,
   2014) ................................................................................................................................ 3
Circular Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of
   Antidumping Duty Administrative Review; 2013-2014, 80 Fed. Reg. 59,732 (Oct. 2,
   2015) ................................................................................................................................ 3
Circular Welded Carbon Steel Pipes and Tubes from Thailand: Notice of Final Results of
   Antidumping Duty Administrative Review, 71 Fed. Reg. 54,266 (Sept. 14, 2006) ......... 3
Circular Welded Carbon Steel Pipes and Tubes From Thailand: Preliminary Results of
   Antidumping Duty Administrative Review and Preliminary Determination of No
   Shipments; 2018-2019, 85 Fed. Reg. 18,552 (Apr. 2, 2020) ........................................... 4
Diffusion-Annealed, Nickel-Plated Flat-Rolled Steel Products from Japan: Preliminary
   Results of the Antidumping Duty Administrative Review and Preliminary
   Determination of No Shipments; 2017-2018, 84 Fed. Reg. 34,131 (July 17, 2019) ..... 20
Initiation of Antidumping and Countervailing Duty Administrative Reviews, 84 Fed. Reg.
   24,743 (May 29, 2019) .................................................................................................. 11




                                                                 - iii -
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 5 of 36




               INTRODUCTION AND SUMMARY OF ARGUMENT


      Plaintiff Saha Thai Steel Pipe Public Company Limited (hereinafter, “Saha Thai”)

hereby submits its principal brief challenging the U. S. Department of Commerce’s

(“Commerce”) final determination in the 2018-2019 administrative review of the

antidumping duty (“AD”) order concerning circular welded carbon steel pipes and tubes

from Thailand. See Circular Welded Carbon Steel Pipes and Tubes From Thailand:

Final Results of Antidumping Duty Administrative Review and Final Determination of No

Shipments, In Part; 2018-2019, 86 Fed. Reg. 7,259 (Jan. 27, 2021) (“Final Results”),

Appx10804–10806.

      The Commerce determination is not supported by substantial evidence and not

otherwise in accordance with law. Indeed, the Commerce determination in this case is

particularly egregious. We recognize that this adjective may seem rather strong. But

when the court views the Commerce determination in this review in the broader context

of an AD order that has been in place for decades, and Saha Thai’s current vigorous

challenge to Commerce’s scope decision concerning dual-certified pipe (see Court No.

20-00133), we believe the adjective applies.

      The original AD order was imposed in 1986. Antidumping Duty Order; Circular

Welded Carbon Steel Pipes and Tubes From Thailand, 51 Fed. Reg. 8,341 (March 11,

1986). Saha Thai participated in the original investigation and in every single active AD

review since. And so, specifically, over the past two-decades, OCTAL has participated

as a mandatory respondent in a Commerce AD review 13 times. This has meant that for



                                           -1-
      Case 1:21-cv-00049-SAV Document 22-1          Filed 06/15/21   Page 6 of 36




13 times over two decade Saha Thai has regularly participated in Commerce’s annual

reviews, submitted tens of thousands of pages of responses and gone through repeated

strenuous verifications. In every review Saha Thai submitted complete U.S. sales data,

complete home market (Thailand) sales data, and complete costs of production.

Moreover, as detailed below, year after year Saha consistently obtained extremely low

AD rates:

            Saha Thai AD Margins in Active Reviews for Past Twenty Years

                                                  Did Commerce utilize
                                                   Saha Thai sales and
                  POR           AD Margin               cost data
                1998-1999         1.81%                   Yes
                1999-2000         1.92%                   Yes
                2002-2003         0.17%                   Yes
                2004-2005         2.26%                   Yes
                2006-2007         4.21%                   Yes
                2008-2009         2.13%                   Yes
                2010-2011         0.92%                   Yes
                2011-2012         0.00%                   Yes
                2012-2013         0.00%                   Yes
                2013-2014         0.00%                   Yes
                2015-2016         0.69%                   Yes
                2016-2017        0.00%1                   Yes
                2017-2018        0.00%2                   Yes

(All of the above AD rates can be found in Commerce’s published final AD review

determinations.) 3



1
  This AD rate is the revised AD rate following court remand. See Commerce Remand
Redetermination pursuant to Slip Op. 20-181, dated March 14, 2021.
2
  This AD rate is the revised AD rate following court remand. See Commerce Remand
Redetermination pursuant to Slip Op. 20-148, dated March 14, 2021.
3
  All of the information in this table can be found in Commerce’s published AD review


                                          -2-
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21    Page 7 of 36




       Commerce initiated the 2018-2019 AD review in May 2019. Once again Saha

Thai was chosen as a mandatory respondent. And once again, Saha Thai presented its

U.S. prices, home market prices, and complete costs of production. Saha Thai is

absolutely certain that, from a pricing and AD compliance standpoint, its actions in

during the time 2018-2019 time were virtually identical to its actions during the previous

years. And indeed, Commerce itself initially agreed when it rendered its preliminary

determination in the underlying AD review. Based on Saha Thai’s price and cost

information, Commerce calculated a preliminary determination AD margin for Saha


determinations. See Certain Welded Carbon Steel Pipes and Tubes From Thailand:
Final Results of Antidumping Duty Administrative Review, 65 Fed. Reg. 60,910 (Oct. 13,
2000) (POR 1998-1999); Certain Welded Carbon Steel Pipes and Tubes From Thailand:
Final Results of Antidumping Duty Administrative Review, 66 Fed. Reg. 53,388 (Oct. 22,
2001) (POR 1999-2000); Certain Welded Carbon Steel Pipes and Tubes from Thailand:
Final Results of Antidumping Duty Administrative Review, 69 Fed. Reg. 61,649 (Oct. 20,
2004) (POR 2002-2003); Circular Welded Carbon Steel Pipes and Tubes from Thailand:
Notice of Final Results of Antidumping Duty Administrative Review, 71 Fed. Reg. 54,266
(Sept. 14, 2006) (POR 2004-2005); Circular Welded Carbon Steel Pipes and Tubes from
Thailand: Final Results of Antidumping Duty Administrative Review, 73 Fed. Reg.
61,019 (Oct. 15, 2008) (POR 2006-2007); Circular Welded Carbon Steel Pipes and
Tubes From Thailand: Final Results of Antidumping Duty Administrative Review, 75
Fed. Reg. 64,696 (Oct. 20, 2010) (POR 2008-2009); Circular Welded Carbon Steel Pipes
and Tubes From Thailand: Final Results of Antidumping Duty Administrative Review, 77
Fed. Reg. 61,738 (Oct. 11, 2012) (POR 2010-2011); Circular Welded Carbon Steel Pipes
and Tubes From Thailand: Final Results of Antidumping Duty Administrative Review;
2011-2012, 78 Fed. Reg. 65,272 (Oct. 31, 2013) (POR 2011-2012); Circular Welded
Carbon Steel Pipes and Tubes From Thailand: Final Results of Antidumping Duty
Administrative Review; 2012-2013, 79 Fed. Reg. 64,170 (Oct. 28, 2014) (POR 2012-
2013); Circular Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of
Antidumping Duty Administrative Review; 2013-2014, 80 Fed. Reg. 59,732 (Oct. 2,
2015) (POR 2013-2014); Circular Welded Carbon Steel Pipes and Tubes From
Thailand: Amended Final Results of Antidumping Duty Administrative Review; 2015-
2016, 83 Fed. Reg. 18,001 (Apr. 25, 2018) (POR 2015-2016); Commerce Remand
Redetermination pursuant to Slip Op. 20-181 (POR 2016-2017); Commerce Remand
Redetermination pursuant Slip Op. 20-148 (POR 2017-2018).



                                           -3-
       Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21    Page 8 of 36




Thai (for the 2018-2019 time period) of 0.00%. Circular Welded Carbon Steel Pipes and

Tubes From Thailand: Preliminary Results of Antidumping Duty Administrative Review

and Preliminary Determination of No Shipments; 2018-2019, 85 Fed. Reg. 18,552 (Apr.

2, 2020) (“Preliminary Results”), Appx6953–6955.

       Yet, when Commerce rendered its final determination, Saha Thai’s AD margin

increased from 0.00% to 37.50%. The reason for this dramatic departure from two

decades of consistently low or zero margins is that is that, for its final determination,

Commerce suddenly refused to use any of Saha Thai’s sales and cost data. All of Saha

Thai’s sales and cost data used in the preliminary determination were ignored. Instead,

Commerce decided to apply “total adverse facts” available. See Final Results, 86 Fed.

Reg. 7,259 and accompanying issues and decision memorandum at Comment 3 (“Final

IDM”), Appx10788–10792. As we detail below, this Commerce’s final determination is

not in accordance with law and unsupported by substantial evidence.

       In Section I we explain that, when Commerce wants to ignore all of a

respondents’ sales and cost data, specific statutory provisions govern the possible

application of adverse facts available. Commerce does not have carte blanche to ignore

respondents’ information, and must instead act within a specific statutory framework.

This framework is well established and has been vigorously enforced by the courts.

       In Section II we demonstrate why Commerce’s final AD review determination is

unlawful because Commerce did not comply with the requirements of 19 U.S.C. §1677e

and 19 U.S.C. §1677m. In particular, we demonstrate that Commerce’s conclusion that

Saha Thai’s U.S. sales of dual-certified pipe were necessary for the AD margin



                                             -4-
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 9 of 36




calculation was unreasonable. This conclusion was directly contrary both to Commerce’s

regulation and to Commerce’s explicit statement that its scope decision did not apply to

the instant 2018 – 2019 AD review. In addition, we also demonstrate that even if

Commerce were allowed to conclude that sales of dual-certified line pipe were somehow

necessary, Commerce never informed Saha Thai of this fact, never requested this

information, and thus Commerce failed to comply with 19 U.S.C. §1677m(d).

      Finally, in Section III we demonstrate why Commerce’s reliance on the CBP

EAPA Report to justify discarding all of Saha Thai’s sales and cost data was

unreasonable and therefore unlawful. Commerce never should have accepted this 11th

hour submission by petitioners, long after the administrative record was closed. More

importantly, Commerce never should have drawn inferences from the initiation of an

investigation that had not been completed and had drawn no actual conclusions.

Commerce ignored its own deadlines for submitting information, accepted allegations as

facts, and imposed the drastic consequences of total adverse facts available on Saha Thai

through a dumping margin that bore no relationship to reality.




                                           -5-
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 10 of 36




                     STATEMENT PURSUANT TO RULE 56.2

       A.     Administrative Determinations Under Appeal

       Saha Thai seeks judicial review of the Commerce’s final determination in the

administrative review of the antidumping duty order on circular welded carbon steel

pipes and tubes from Thailand (Commerce’s Case No. A-549-502) for the period of

review March 1, 2018, through February 28, 2019. Final Results, 86 Fed. Reg. 7,259,

Appx10804–10806. Commerce’s rationale for its final determination can be found in its

“Issues and Decision Memorandum.” Final IDM, Appx10778–10794.


       B.     Issues of Law Presented

The relevant issues of law presented by this appeal are as follows:

        Whether Commerce’s AD review determination is unlawful because
         Commerce did not comply with the specific statutory provisions
         governing use of facts available, namely 19 U.S.C. §1677e and
         19 U.S.C. §1677m.

        Whether Commerce’s conclusion that Saha Thai’s U.S. sales of dual-
         certified pipe were necessary for the AD margin calculation was
         unreasonable because it was directly contrary to Commerce’s regulation
         and Commerce’s conclusion that its scope decision did not apply to the
         instant AD review.

        Whether, even if Commerce was allowed to conclude that sales of dual-
         certified pipe were necessary, Commerce failed to comply with
         19 U.S.C. §1677m(d) because Commerce never informed Saha Thai.

        Whether Commerce’s reliance on the CBP EAPA report was
         unreasonable and therefore unlawful.




                                           -6-
     Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 11 of 36




         C.    Statement of Reasons for Vacating Commerce Determinations

         Commerce’s AD determination should be vacated because it is not supported by

substantial evidence and otherwise not in accordance with law. The reasons are set forth

below.




                                           -7-
      Case 1:21-cv-00049-SAV Document 22-1             Filed 06/15/21   Page 12 of 36




                                STATEMENT OF FACTS

       Commerce’s AD review determination represents an unprecedented departure

from the more than two decades that Saha Thai has been subject to the AD order and

undergoing regular administrative reviews. Accordingly, a proper assessment of Saha

Thai’s arguments challenging Commerce’s final AD review determination for the 2018-

2019 time period requires understanding the history of the AD order, and in particular the

history of the AD Order as it pertains to the scope of the covered merchandise and as it

pertains to Saha Thai.

History of the AD Order As It Pertains To the Scope of Covered Merchandise

       Petition and original investigation

       The AD case against circular welded pipe (“CWP”) from Thailand began with an

AD petition filed by certain U.S. producers (“the Petitioners”) in February 1985. See

Saha Thai Submission of September 25, 2020 Providing Rebuttal Factual Information at

Attachment 2, Appx10618–10632.

       Very soon after the original petition was filed, and indeed even before

Commerce’s formal initiation of the AD case, the Petitioners filed a letter that amended

the scope of the petition against Thailand, by specifically excluding line pipe. Id.

Specifically, this letter from Petitioners stated as follows:

       Petitioners in the above designated investigations . . . hereby withdraw the
       following portions of the followings petitions . . . A-549-502 and C-549-
       501. Certain Pipe and Tube Products from Thailand: Petitioners withdraw
       these petitions insofar as they concern line pipe, TSUS numbers 610.3208
       and 3209.




                                             -8-
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21    Page 13 of 36




Id. (emphasis supplied), Appx10622.

       At the time of the petition, “line pipe” of the relevant sizes was entered under

Tariff Schedules of the United States Annotated (“TSUSA”) 610.2308 and 610.3209,

while “standard pipe” was entered under 610.3231, 610.3234, 610.3241, 610.3242,

610.3243, 610.3252, 610.3254, 610.3256, 610.3258 and 610.4925. Id. Moreover, and

very importantly, at the time of the petition – and the amendment to the petition – all

dual-certified line pipe entered the United States under the same two TSUSA tariff

numbers as line pipe; namely, 610.2308 and 610.3209.

       The ITC original final injury determination noted that it did not consider any line

pipe, including dual-certified pipe (i.e., TSUSA 610.3208 or 610.3209) as subject

merchandise for purposes of injury determinations. Id. (citing Original ITC Final

Determination at a-1 to a-2), Appx10622-10623.

       Accordingly, the original investigation documents demonstrate unequivocally that

(1) “dual-stenciled” pipe was classified under TSUSA 610.3208 and 610.3209 at the time

of the petition and (2) during the original investigation Petitioner explicitly excluded

from the case all pipe that entered under TSUSA 610.3208 and 610.3209. Id,

Appx10623.

       USITC Sunset Reviews for Thai AD Order

       In the most recent sunset reviews of this AD order on circular welded steel pipes

and tubes from Thailand, the ITC again made clear that dual-certified pipe is not within

the scope of the order.




                                            -9-
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21    Page 14 of 36




       In the third sunset review, when providing a description of the scope of the Orders

under review, the ITC stated “dual-stenciled pipe, which for U.S. customs purposes

enters as line pipe under a different tariff subheading, is not within the scope of the

orders.” See Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico,

Taiwan, Thailand, and Turkey, USITC Pub. 4333 at 8 (June 2012) (Third Review).

       In the fourth sunset review, the ITC again noted that “{s}ince these standards

often specify required engineering characteristics that overlap, a pipe also can be dual

stenciled, meaning that the pipe is stamped with monograms signifying compliance with

two different specifications, such as ASTM A53 and API 5L; however, such dual-

stenciled pipe is not within the scope of the subject orders.” Certain Circular Welded

Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey, USITC

Pub. 4754 at I-14-16 (Jan. 2018) (Fourth Review) (emphasis supplied); see also id. at 6-

7.

History of the AD Order As It Pertains To Saha Thai

       The original AD order was imposed in 1986. Saha Thai participated in the

original investigation and in every single active Commerce AD review since. See past

Commerce AD review determinations referenced in footnote 3.

       And in ever past Commerce AD review Saha Thai provided complete U.S. sales

databases and information, home market (Thailand) U.S. sales databases, and complete

costs of production. Moreover, as detailed in the above summary of argument, in every

single past AD review, Commerce utilized Saha Thais submitted sales and cost data to

calculate Saha Thai’s new AD rate.



                                            - 10 -
      Case 1:21-cv-00049-SAV Document 22-1         Filed 06/15/21   Page 15 of 36




The Underlying Commerce AD Review for the 2018-2019 Review Period

       Commerce initiated the 2018-2019 AD review in May 2019. See Initiation of

Antidumping and Countervailing Duty Administrative Reviews, 84 Fed. Reg. 24,743 (May

29, 2019) (“Initiation Notice”), Appx1073–1079. Once again, Saha Thai was chosen as

a mandatory respondent, and so, once again Commerce issued its complete AD

questionnaire to Saha Thai. Commerce’s Questionnaire to Saha Thai Steel Pipe (Public)

Company, Ltd; issued on October 21, 2019, Appx1136–1295.

       Over the course of the AD review proceeding, Saha Thai submitted timely

complete and certified response to each section of the Commerce questionnaire, and all

supplemental questionnaires. See Saha Thai Responses to Questionnaire Section A (dated

November 26, 2019), Appx1305-1903; Saha Thai Responses to Questionnaire Sections B

& C Response (dated December 18. 2019), Appx1915-2274; Saha Thai Responses to

Questionnaire Section D Response (dated December 23, 2019), Appx2280-2458; Saha

Thai Responses to First Supplemental Questionnaire Response (dated March 20, 2020),

Appx4502-4578; Saha Thai Responses to Second Supplemental Questionnaire Response

(dated April 20, 2020), Appx6970-7083. In none of these exchanges, Commerce asked

for information on dual-certified pipe

       On December 18, 2019 Petitioner submitted a letter to Commerce requesting that

Commerce combine its then-ongoing scope inquiry (concerning line pipe and dual-

certified pipe) with the 2018-2019 AD review. See Letter on Request for Scope of

Inquiry, Appx2270-2274.




                                         - 11 -
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 16 of 36




       On February 24, 2020 Commerce issued a letter to Petitioner rejecting Petitioner’s

request. Such letter stated as follows:

       Commerce does not find it practicable to combine the ongoing scope
       inquiry with the instant administrative review. As an initial matter, we
       initiated the scope inquiry on November 22, 2019. Thus, any finding that
       we make regarding whether line pipe or dual-stenciled standard and line
       pipe is covered by the scope of the order would not be effective during the
       period of review (i.e., March 1, 2018 thorugh {sic} February 28, 2019) of
       the instant administrative review. Second, Commerce is not required to
       combine an ongoing scope inquiry and an ongoing administrative review in
       accordance with 19 CFR 351.225(f)(6).

See Commerce Letter dated February 24, 2020, Appx4414-4415. In other words,

Commerce told the parties to the proceeding that the specific scope decisions about dual-

certified line pipe would not be applied in the current review.

       In April 2020 Commerce published its preliminary AD determination.

Preliminary Results, 85 Fed. Reg. 18,552, Appx6953-6955. In its Preliminary Results,

Commerce calculated a dumping margin of 0.00% for Saha Thai. Id. Commerce’s AD

margin for Saha Thai was premised on utilizing Saha Thai’s sales and cost databases. Id.

       On April 20, 2020 Saha Thai submitted a complete and full response to the

Commerce’s second supplemental questionnaire dated March 23, 2020. Following

receipt of Saha Thai’s second supplemental questionnaire response, Commerce did not

ask Saha Thai for any additional information or data.

       In the Final Results, Commerce completely discarded all of the sales and cost

databases submitted by Saha Thai, and upon which Commerce had rendered its

preliminary determination, and instead imposed a margin based on full adverse facts




                                           - 12 -
     Case 1:21-cv-00049-SAV Document 22-1        Filed 06/15/21   Page 17 of 36




available. The final AD rate imposed by Commerce for Saha Thai was 37.5%. See Final

Results, 86 Fed. Reg. at 7,260, Appx10805.




                                        - 13 -
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 18 of 36




                                      ARGUMENT

I.     WHEN COMMERCE DOES NOT USE A RESPONDENT’S OWN
       INFORMATION, SPECIFIC STATUTORY PROVISIONS GOVERN THE
       POSSIBLE APPLICATION OF ADVERSE FACTS AVAILABLE

       The purpose of a Commerce AD proceeding is to use a respondent’s information

to calculate a dumping margin for that respondent using that party’s own information. In

the context of an administrative review, Commerce calculates a new AD rate for the

foreign producer-exporter for whom an AD review was requested and to calculated final

AD assessment for the import entries made during the review period. Pursuant to the

statute and long-standing Commerce practice, Commerce’s calculation of a new AD

review rate (for a mandatory respondent such as Saha Thai) is based on specific sales and

cost data submitted by the producer-exporter. This is the very reason that, in every AD

review, Commerce sends to the producer-exporter an extremely detailed questionnaire

seeking both general information and U.S. sales transaction data, home market sales

transaction data and costs of production. Commerce then uses all of this submitted U.S.

sales transaction, home market sales transaction, and cost data to calculate a new AD rate

for the producer-exporter based on that information. See 19 U.S.C. §1675(a)(2)(A)

(directing Commerce to calculate normal value for each entry of every known exporter

and calculate a dumping margin for each of those entries).

       Again, the law and long-standing Commerce practice require Commerce to use the

sales and cost data submitted by the producer exporter to calculate the new AD review

rate. That stated, the statute recognizes that there may be instances in which Commerce

believes that certain data needed for the AD margin calculation is not available.



                                           - 14 -
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 19 of 36




Accordingly, the statute contains specific provisions governing how Commerce should

address these instances. Such instances are referred to as Commerce using “facts

available” in the calculation of the AD margin—that is, Commerce relying on facts

otherwise available (rather than relying solely on the producer-exporter’s submitted data)

to calculate the AD margin. The use of “facts available” is governed by

19 U.S.C. §1677e and 19 U.S.C. §1677m(d).

       As we detail below, Commerce’s final AD review determination does not comply

these statutory provisions.

       19 U.S.C. §1677e is titled “Determinations on basis of facts available” and

provides in relevant part as follows:

              (a) In general
              If—
              (1) necessary information is not available on the record, or
              (2) an interested party or any other person—
                     (A) withholds information that has been requested by the
                     administering authority or the Commission under this subtitle,
                     (B) fails to provide such information by the deadlines for
                     submission of the information or in the form and manner requested,
                     subject to subsections (c)(1) and (e) of section 1677m of this title,
                     (C) significantly impedes a proceeding under this subtitle, or
                     (D)provides such information but the information cannot be verified
                     as provided in section 1677m(i) of this title,
              the administering authority and the Commission shall, subject to section
              1677m(d) of this title, use the facts otherwise available in reaching the
              applicable determination under this subtitle.




                                          - 15 -
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21   Page 20 of 36




19 U.S.C. §1677e (emphasis supplied). As noted by the highlighted text, Commerce’s

use of facts available is explicitly conditioned on two key elements that are relevant for

this case.

       First, the information must be “necessary.” Commerce cannot apply facts

available because any information might be missing. That information must be

“necessary” and Commerce has to be able to show the information is “necessary” for the

AD review margin calculation. Clearon Corp. v. United States, 359 F. Supp. 3d 1344,

1357-58 (Ct. Int’l Trade 2019) (“Commerce must resort to facts available only when

‘necessary information is not available on the record,’ or an interested party withholds

information or significantly impedes a proceeding.”). In addition, Commerce must have

the authority to apply facts available before deploying an adverse inference.

19 U.S.C. §1677e(b)(1).

       Second, Commerce must provide notice. The statute expressly conditions the use

of adverse facts available on Commerce’s compliance with 19 U.S.C. §1677m(d).

19 U.S.C. §1677m(d) is titled “Deficient submissions” and provides as follows:

       If the administering authority or the Commission determines that a response
       to a request for information under this subtitle does not comply with the
       request, the administering authority or the Commission (as the case may be)
       shall promptly inform the person submitting the response of the nature of
       the deficiency and shall, to the extent practicable, provide that person with
       an opportunity to remedy or explain the deficiency in light of the time
       limits established for the completion of investigations or reviews under this
       subtitle.

19 U.S.C. §1677m(d). (emphasis supplied)




                                           - 16 -
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21    Page 21 of 36




       The above statutory language is clear. When conducting its AD proceedings,

should Commerce believe that the data submitted by the respondent is not sufficient in

some respect for Commerce’s purposes, Commerce has an affirmative obligation to

notify the respondent of the nature of the perceived deficiency and provide an

opportunity for the respondent to remedy the perceived deficiency.

       Beyond this statutory language that is clear on its face, repeated court precedent

has held unlawful a Commerce AD determination applying adverse facts available when

Commerce has not complied with the affirmative obligation set forth in

19 U.S.C. §1677m(d). See e.g Jindal Poly Films Ltd. of India v. United States, 365 F.

Supp. 3d 1379 (Ct. Int’l Trade, 2019); Hyundai Heavy Indus. Co. v. Hyosung Corp. &

Iljin Elec. Co., 485 F. Supp. 3d 1380 (Ct. Int’l Trade 2020); Shelter Forest Int'l

Acquisition, Inc. v. United States, 497 F. Supp. 3d 1388 (Ct. Int’l Trade 2021).

       We respectfully submit that Jindal Poly and Shelter Forest are particularly

instructive. In those cases, like here, the respondent submitted data and information to

Commerce fully believing that the submitted data and information fully satisfied

Commerce’s requirements. The respondents were then surprised when they learned—

only in Commerce’s determination—that their belief was not correct and that Commerce

apparently thought it needed something else. On appeal the court ruled that it was

Commerce who was at fault. See Jindal Poly, supra and Shelter Forest, supra. Indeed,

the court in Jindal Poly, after noting Commerce’s statutory obligation set forth in

19 U.S.C. §1677m, explicitly commented that “Commerce was the only party that could

have been aware of the deficiency in the questionnaire response because it was the only



                                           - 17 -
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21    Page 22 of 36




participant in the review that knew what would satisfy its unarticulated criteria.” Jindal

Poly, 365 F. Supp. 3d at 1388.

       As we detail below, in the instant case, Commerce likewise did not comply with

the statute. Commerce never told Saha Thai it needed certain information and instead

shocked Saha Thai with an entirely new rationale that had no proper basis in the review at

issue. Commerce’s determination is therefore contrary to law.

II.    COMMERCE’S AD REVIEW DETERMINATION IS UNLAWFUL
       BECAUSE COMMERCE DID NOT COMPLY WITH THE STATUTORY
       REQUIREMENTS

       Commerce’s determination ignored two specific statutory requirements for

imposing adverse facts available.

       First, Commerce made a finding that certain information was “necessary,” even

though such finding runs counter to both the normal statutory framework and to

Commerce’s own specific finding in this case. Having earlier told the parties that the

ongoing scope review as not relevant at all the ongoing review, Commerce then at the last

moment unilaterally deemed that same irrelevant information to now be “necessary” and

imposed facts available on that basis. Doing so was contrary to the requirement of

19 U.S.C. §1677e.

       Second, Commerce also never asked Saha Thai for this information. The scope of

the order had been clear for decades. Commerce never asked for U.S. sales data of dual-

certified pipe in the past and did not ask for such information in this particular review.

Commerce did not ask for this information, even after petitioners raised their issues with

scope of the order. Yet notwithstanding have never asked for this information,



                                            - 18 -
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21   Page 23 of 36




Commerce decided at the last moment to punish Saha Thai for not providing this

information. Doing so was contrary to the requirement of 19 U.S.C. §1677m(d).


       A.     Commerce’s Conclusion That Saha Thai’s U.S. Sales Of Dual-Certified
              Pipe Were Necessary For The AD Margin Calculation Was
              Unreasonable Because It Was Directly Contrary To Commerce’s
              Regulation and Commerce’s Conclusion That Its Scope Decision Did
              Not Apply To The Instant AD Review

              1.     Antidumping review determination are limited to imports of
                     subject merchandise made during the review period

       The purpose of antidumping administrative reviews differs from that of original

antidumping investigations. Original antidumping investigations seek to determine

antidumping cash deposit amounts for all exporters of subject merchandise from the

targeted country. In contrast, antidumping administrative reviews seek to determine final

antidumping liability for particular import entries of subject merchandise during the

review period.

       This fundamental distinction is reflected in the explicit statutory language

governing antidumping administrative reviews. The statute expressly limits the scope and

conduct of an administrative review to the review of entries of subject merchandise

during the relevant period of review:

       For the purpose of {an antidumping administrative review under
       19 U.S.C. §1675(a)(1)(B)}, the administrative authority shall determine –

       (i) the normal value and export price (or constructed export price) of each
       entry of the subject merchandise, and

       (ii) the dumping margin for each such entry.




                                           - 19 -
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21     Page 24 of 36




19 U.S.C. §1675(a)(2)(A) (emphasis supplied). The statute thus expressly focuses

Commerce on actual import entries of subject merchandise made during the review

period, and not on other transactions that are not part of the review.

       Commerce’s implementing regulations reflect the same distinction. As Commerce

itself explains in its regulations:

       Unlike the systems of some other countries, the United States uses a
       “retrospective” assessment system under which final liability for
       antidumping and countervailing duties is determined after merchandise is
       imported. Generally, the amount of duties to be assessed is determined in a
       review of the order covering a discrete period of time.

19 C.F.R. §351.212(a) (emphasis supplied).

       {T}he most frequently used procedure for determining final duty liability is
       the administrative review procedure under section 751(a)(1) of the Act.

19 C.F.R. §351.213(a) (emphasis supplied).

       This distinction means that the existence of import entries of subject merchandise

during the applicable review period defines the scope of the antidumping administrative

review. Indeed, Commerce has a practice of only including in the antidumping margin

calculation those U.S. sales of import entries of subject merchandise made during the

review period. See, e.g., Diffusion-Annealed, Nickel-Plated Flat-Rolled Steel Products

from Japan: Preliminary Results of the Antidumping Duty Administrative Review and

Preliminary Determination of No Shipments; 2017-2018, 84 Fed. Reg. 34,131 (July 17,

2019), and accompanying Preliminary Decision Mem. at 3;4 Certain Steel Threaded Rod

From the People’s Republic of China: Final Results of Antidumping Duty Administrative

4
   Available at https://enforcement.trade.gov/frn/summary/japan/2019-15192-1.pdf
(accessed on June 26, 2020).



                                           - 20 -
      Case 1:21-cv-00049-SAV Document 22-1          Filed 06/15/21    Page 25 of 36




Review; 2015-2016, 82 Fed. Reg. 51,611 (Nov. 7, 2017), and accompanying I&D Mem.

at 11 (“The purpose of the administrative review is to assess antidumping duties for the

entries during the POR. Therefore, the preferred approach to define U.S. sales which will

be included in the Department’s dumping analysis is to include those sales associated

with the entries of subject merchandise during the POR.”) (emphasis supplied).5

      This understanding of the limited purposed of the AD review – to determine the

specific AD liability just for import entries of subject merchandise made during the

review period – is important for understanding why Commerce’s AD review

determination is unlawful. As detailed below, Commerce wrongly concluded that the

Saha Thai’s sales of dual-certified pipe were necessary for calculating a new AD rate for

subject merchandise during this review period.

             2.     Commerce’s conclusion that Saha Thai’s sales of dual-certified
                    pipe were necessary for the AD margin calculation is directly
                    contrary to Commerce’s conclusion that its scope decision did
                    not apply to import entries made during the review period

      As detailed above, the purpose of Commerce’s AD review in the instant case was

to calculate a new AD rate for Saha Thai’s import entries of subject merchandise made

during the particular review period. In the AD review at issue the applicable “period of

review” was March 1, 2018 – February 28, 2019. See Initiation Notice, 84 Fed. Reg.

24,743, Appx1073–1079; Final Results, 86 Fed. Reg. at 7,260, Appx10804–10806.

      Commerce’s final decision that Saha Thai impeded the AD review is directly

premised upon Commerce’s incorrect factual conclusion that Saha Thai’s sales of dual-

5
   Available at https://enforcement.trade.gov/frn/summary/prc/2017-24178-1.pdf
(accessed on June 26, 2020).



                                          - 21 -
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21    Page 26 of 36




certified pipe were somehow necessary for Commerce to calculate actual AD liability for

the import entries subject to the AD review (that is, the import entries made during the

time period March 1, 2018 – February 28, 2019. However, this factual conclusion is

demonstrably wrong, as a matter of law, because Commerce’s conclusion that “subject

merchandise”—that is merchandise subject to AD duties includes dual-certified pipe did

not apply to import entries made before November 2019.

       This legal conclusion is evident from multiple sources. First and foremost,

Commerce has a specific regulation that makes explicit that the effective date of

Commerce scope decision is “the date of initiation of the scope inquiry.” See

19 C.F.R. §351.225(l). Since the scope inquiry here was initiated in November 2019, the

conclusion from that scope inquiry cannot go back in time.

       Second, there is substantial court precedent that the effective date for a Commerce

scope decision is the date of initiation; meaning that the scope decision does not apply

import entries prior to the date of initiation. Sunpreme Inc. v. United States, 946 F.3d

1300, 1320 (Fed. Cir. 2020) (holding that pre-initiation suspension of liquidation where

section 351.225(l)(3) applies “would be impermissibly retroactive.”); Tai-Ao Aluminum

(Taishan) Co. v. United States, 983 F.3d 487, 494 (Fed. Cir. 2020) (noting that the notice

and retroactivity rules laid down in 19 CFR 351.225(l) are designed to “avoid unfairness

to importers and foreign exporters.”); United Steel & Fasteners, Inc. v. United States, 203

F. Supp. 3d 1235, 1250 (Ct. Int’l Trade 2017) (“Commerce instead substantially limited

the temporal reach of an affirmative scope ruling by promulgating these limitations on

the suspension of liquidation in its regulations. Thus, the regulatory history highlights the



                                           - 22 -
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 27 of 36




fact that Commerce did not intend to apply an order suspending liquidation retroactively

in a scope proceeding at the time the governing regulations were promulgated.”).

       Third, in the very AD review proceeding at issue, Commerce explicitly stated that

its scope decision (finding that dual-certified pipes were “subject merchandise” for the

circular welded pipe antidumping case) would not apply to the 2018-2019 AD review.

Commerce made this explicit statement because Petitioner had requested Commerce to

make its then-ongoing (separate) scope inquiry ruling part of the ongoing 2018-2019 AD

review. Letter on Request for Scope of Inquiry, Appx2270–2274. In response to

Petitioner’s request, Commerce issued a letter to Petitioner’s counsel dated February 24,

2020. Commerce Letter dated February 24, 2020, Appx4421–4422. Commerce’s letter

stated the following:

       I am writing in response to your letter of December 18, 2019, on behalf of
       Wheatland Tube (Wheatland), requesting that the Department of Commerce
       (Commerce) conduct the scope inquiry on line pipe and dual-stenciled
       standard and line pipe in conjunction with the instant administrative review
       of circular welded carbon steel pipes and tubes (pipes and tubes) from
       Thailand.1 On December 30, 2019, Saha Thai Steel Pipe Public Co., Ltd.
       (Saha Thai) filed its objection to Wheatland’s request.2
       Commerce does not find it practicable to combine the ongoing scope
       inquiry with the instant administrative review. As an initial matter, we
       initiated the scope inquiry on November 22, 2019. Thus, any finding that
       we make regarding whether line pipe or dual-stenciled standard and line
       pipe is covered by the scope of the order would not be effective during the
       period of review (i.e., March 1, 2018 through February 28, 2019) of the
       instant administrative review
Commerce Letter dated February 24, 2020 (emphasis supplied), Appx4421–4422.

This statement of its position could not be more clear. Commerce was rendering a legal

conclusion—and informing the parties—that even should Commerce ultimately conclude




                                           - 23 -
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 28 of 36




that scope of the CWP AD case include dual-certified pie (which it ultimately did),6 such

scope ruling would not apply to import entries made during the March 2018 – February

2019 AD review period. Accordingly, the scope ruling had no applicability for the AD

review.

       Given this explicit Commerce finding during the very AD review at issue,

Commerce’s final determination that Saha Thai’s U.S. sales of dual-certified pipes were

necessary for Commerce’s calculation of Saha Thai’s AD margin for the review period is

unreasonable and therefore unlawful.


       B.     Even If Commerce Could Permissibly Conclude That Sales Of Dual-
              Certified Pipe Were Necessary, Commerce Never Informed Saha Thai
              Of The Need For This Information and Commerce Thus Failed To
              Comply With 19 U.S.C. §1677m(d)

       Commerce’s scope conclusion that dual-certified pipe was included in the scope of

the CWP AD case did not apply to import entries made before November 2019 and

therefore, as a matter of law, Commerce had no authority to include sales of dual-

certified pipe in its AD margin calculation for the March 2018 – February 2019 AD

review period. Even should this Court disagree and instead find that Commerce was

allowed to change its mind about the need for Saha Thai’s sales of dual-certified pipe,

Commerce was required to inform Saha Thai of this change in position and specifically

ask for the dual-certified sales data.




6
  We note that Saha Thai vigorously disputes the lawfulness of Commerce’s scope
decision. See Court No. 20-00133.



                                          - 24 -
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21    Page 29 of 36




       As detailed above, pursuant to 19 U.S.C. §1677m(d), Commerce has a statutory

obligation to inform respondents if there are any deficiencies in the data and information

provided. In the AD review at issue, vis-à-vis U.S. sales of dual-certified pipe, there can

be no dispute that Commerce ignored this statutory obligation. The underlying

administrative record makes clear that Commerce never informed Saha Thai that

Commerce wanted Saha Thai to submit its U.S. sales of dual-certified line pipe despite

the fact that Saha Thai made clear that it was not providing data related to sales of dual-

certified line pipe.

       Specifically, on November 26, 2019 Saha Thai submitted its response to Section A

of the Commerce AD questionnaire. Saha Thai Responses to Questionnaire Section A

(dated November 26, 2019), Appx1311–1903. Question 1 a. of Commerce’s Section A

questionnaire instructed Saha Thai to “state the total quantity and value of merchandise

under review that you sold during the period of review (POR) in or to . . . the United

States.” Commerce’s Questionnaire to Saha Thai Steel Pipe (Public) Company, Ltd;

issued on October 21, 2019 at A-1 (emphasis supplied), Appx1153. In response to this

question, Saha Thai provided as follows:

       “The {requested} volume and value chart is provided in Exhibit A-1.”
       {footnote}
       {content of footnote}
       “Saha Thai has reported subject merchandise and foreign like product as
       standard pipe. During the POR, Saha Thai also sold API 5L pipes (“Line
       Pipe”). Based on the scope of this administrative review and the
       Department’s practice, these products have not been reported as subject
       merchandise. Petitioner has claimed that Line Pipe is included within the
       scope of the Order on standard pipe from Thailand. The Department has
       initiated a scope inquiry to determine whether Line Pipe is subject



                                           - 25 -
      Case 1:21-cv-00049-SAV Document 22-1          Filed 06/15/21    Page 30 of 36




       merchandise. See Letter from the Department entitled, “Circular Welded
       Carbon Steel Pipes and Tubes from Thailand: Scope Inquiry on Line Pipe,”
       dated July 29, 2019. However, as of the date of the filing of this response,
       the Department has not determined whether Line Pipe is included within
       the scope of this administrative review. Thus, Saha Thai has only reported
       standard pipe in its volume and value of subject merchandise and foreign
       like product.
Saha Thai Responses to Questionnaire Section A (dated November 26, 2019), page 3, fn.

3 (emphasis supplied), Appx1314.

       On December 18, 2019 Saha Thai submitted its complete U.S. sales database on

December 18, 2019. Saha Thai Responses to Questionnaire Section C Response (dated

December 18. 2019), Appx2058–2269. Accompanying the submission of the Saha

Thai’s complete U.S. sales database was a narrative “Section C Questionnaire Response”

in which Saha Thai provided answers to all questions that Commerce had set forth in

Section C of Commerce’s AD questionnaire. Id. at Exhibit C-1, Appx2116-2131. This

Saha Thai Section C questionnaire response made clear that Saha Thai had undertaken

the same process for compiling its U.S. sales database as Saha Thai had done in previous

AD reviews. Fundamentally, Saha Thai’s Section C questionnaire response showed that

Saha Thai was reporting U.S. sales of the same type of circular welded standard type that

Saha Thai had done in previous AD reviews.

       On March 6, 2020 Commerce issued its “first supplemental questionnaire” to Saha

Thai. First Supplemental Questionnaire in the Antidumping Duty Administrative Review

of Circular Welded Steel Pipes and Tubes from Thailand, dated March 6, 2020,

Appx4465–4467. The cover letter to the Commerce supplemental questionnaire stated

as follows:



                                          - 26 -
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21   Page 31 of 36




       This letter concerns the antidumping duty administrative review of circular
       welded steel pipes and tubes from Thailand and your client, Saha Thai Steel
       Pipe (Public) Company, Ltd. (Saha Thai). The Department of Commerce
       (Commerce) has identified certain areas of your questionnaire responses
       and databases that require additional information.

Id., Appx4465. Attached to the cover letter was a single page that set forth specific

questions and instructions for Saha Thai to complete in a supplemental questionnaire

response. All of the questions concerned Saha Thai’s cost of production information that

Saha Thai submitted in its Section D response. Id. at Attachment, Appx4467. This

supplemental questionnaire did not contain any indication to Saha Thai that Saha Thai

was to provide a new U.S. sales database containing Saha Thai’s U.S. sales of dual-

certified line pipe, or cost of production data related to those sales. Saha Thai provided a

complete response to Commerce’s first supplemental questionnaire on March 20, 2020.

Saha Thai Responses to First Supplemental Questionnaire Response (dated March 20,

2020), Appx4507–4578.

       On March 23, 2020 Commerce issued its “second supplemental questionnaire” to

Saha Thai. Second Supplemental Questionnaire in the Antidumping Duty Administrative

Review of Circular Welded Steel Pipes and Tubes from Thailand, dated March 23, 2020,

Appx4579–4583. Similar to Commerce’s first supplemental questionnaire, the cover

letter to Commerce’s second supplemental questionnaire stated as follows:

       This letter concerns the antidumping duty administrative review of circular
       welded steel pipes and tubes from Thailand and your client, Saha Thai Steel
       Pipe (Public) Company, Ltd. (Saha Thai). The Department of Commerce
       (Commerce) has identified certain areas of your questionnaire responses
       and databases that require additional information.




                                           - 27 -
      Case 1:21-cv-00049-SAV Document 22-1              Filed 06/15/21      Page 32 of 36




Id., Appx4579. Attached to the cover letter was an Attachment with three pages of

questions and requests for information and data. Id., Appx4581-4583. Although

Commerce’s second supplemental questionnaire did ask Saha Thai to provide some

additional information about its sales of “non-subject merchandise,” Commerce’s second

supplemental questionnaire did not contain any indication to Saha Thai that Saha Thai

was to provide a new U.S. sales database containing Saha Thai’s U.S. sales of dual-

certified line pipe. Id., Appx4579–4583. Saha Thai provided a complete response to

Commerce’s first supplemental questionnaire on April, 2020.

       Commerce did not make any further requests of Saha Thai for the remainder of the

AD review. And so, again, the underlying administrative record makes clear that

Commerce never informed Saha Thai that Commerce wanted Saha Thai to submit its

U.S. sales of dual-certified line pipe.

       Moreover, given Commerce’s letter of February 2020 in which Commerce itself

explicitly stated during the review period that the dual-certified scope decision would not

apply to import entries made during the March 2018 – February 2019 review period,

there is zero basis to conclude that Saha Thai “should have known” that it was required to

include its sales of dual-certified line pipe in its U.S. sales database.

       In sum, the administrative record leave no doubt that (a) Commerce never

requested that Saha Thai provide its sales of dual-certified line pipe and (b) there is no

basis to conclude that Saha Thai should have known to provide these sales of dual-

certified line pipe. And therefore, given the undisputed evidentiary record, Commerce’s

conclusion to apply adverse facts available was contrary to the statute.



                                             - 28 -
       Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21    Page 33 of 36




III.   COMMERCE’S RELIANCE ON THE CBP EAPA REPORT WAS
       UNREASONABLE AND THEREFORE UNLAWFUL

       As noted above, in the underlying AD review, Commerce’s preliminary

determination calculated a new AD rate for Saha Thai of 0.00% using Saha Thai’s

submitted sales and cost databases. The evidentiary record also confirms that Saha Thai

did not submit any new sales or cost databases after Commerce’s preliminary

determination. And yet, Commerce’s final determination imposed an AD rate of 37.5%

based on a decision to completely ignore all of Saha Thai’s submitted sales and cost

databases. According to Commerce’s I&D Memorandum, its decision to ignore all of

Saha Thai’s submitted sales and cost databases rested on the so-called CBP EAPA report.

Final IDM at 5, Appx10782. Commerce’s reliance on this CPB EAPA report was

unreasonable and therefore unlawful.

       Of critical importance is that the CBP EAPA Report is effectively only a notice of

initiation, not any official findings. Specifically, the report at issue here was a notice of

initiation by U.S. Customs and Border Protection (“CBP”)’s Trade Remedy Law

Enforcement Directorate to investigate whether Blue Pipe—a U.S. importer completely

unaffiliated to Saha Thai—imported standard pipe that was incorrectly marked as line

pipe to avoid the AD order. Such CBP notice of initiation proves absolutely nothing as to

the accuracy of the sales and cost data that Saha Thai had provided in the instant AD

review.




                                            - 29 -
      Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21   Page 34 of 36




       Moreover, the EAPA investigation in and of itself is not a determination of

wrongdoing. Instead, CBP only determines that the evidentiary threshold to initiate the

EAPA investigation has been met.

       In addition, whether or not CBP concludes that Blue Pipe—again, an unaffiliated

company from Saha Thai—did or did not “evade” the AD order by marking standard pipe

as line pipe is a question under CBP’s EAPA jurisdiction that is not relevant to

Commerce’s ongoing administrative review. Therefore, CBP’s notice of an EAPA

initiation against Blue Pipe was not relevant to Commerce’s administrative review of

Saha Thai. And, therefore, it was unreasonable, and therefore unlawful, for Commerce to

rely on the CBP EAPA Report to throw out all of Saha Thai’s sales and cost databases for

purposes of calculating a new AD rate for Saha Thai.




                                          - 30 -
     Case 1:21-cv-00049-SAV Document 22-1           Filed 06/15/21     Page 35 of 36




                                    CONCLUSION


      For all of the foregoing reasons, Saha Thai respectfully requests that the Court

holds unlawful Commerce’s final determination rendered in the underlying

administrative review and remand with instructions for Commerce to reissue its AD

review determination consistent with the Court’s decision.


                                             Respectfully submitted,

                                             /s/ Daniel L. Porter

                                             Daniel L. Porter
                                             James P. Durling
                                             James C. Beaty
                                             Ana Amador

                                             Curtis, Mallet-Prevost, Colt & Mosle LLP
                                             1717 Pennsylvania Avenue, NW
                                             Washington, DC, 20006

                                             Counsel for Plaintiff Saha Thai Steel Pipe
                                             Public Company Limited

June 15, 2021




                                          - 31 -
      Case 1:21-cv-00049-SAV Document 22-1            Filed 06/15/21   Page 36 of 36




                        Word Count Certificate of Compliance

       This brief has been prepared utilizing Microsoft Word 2010 using a proportionally

spaced typeface 13 point Times New Roman font.

       In accordance with the Chambers Procedures of the United States Court of

International Trade, the undersigned certifies that this brief complies with the word

limitations set forth in the Chambers Procedures. Specifically, excluding those exempted

portions of the brief as set forth in 2 B (1) of the Chambers Procedures, I hereby certify

that this brief contains 7,177 words. In accordance with the Chambers Procedures,

this certified word count is based on the word count feature in the word processing

system (Microsoft Word) used to prepare this brief.

                                          /s/ Daniel L. Porter

                                          Daniel L. Porter
                                          Curtis, Mallet-Prevost, Colt & Mosle LLP
                                          1717 Pennsylvania Avenue, NW
                                          Washington, D.C., 20006

                                          Counsel for Plaintiff Saha Thai Steel Pipe
                                          Public Company Limited




                                           - 32 -
